


EXHIBIT 10.10
Rayonier
2014 Performance Share Award Program
The number of shares to which a participant could become entitled under the 2014
Performance Share Award Program (the “Program”) can range from 0% to a maximum
of 200% of the Target Award depending on Rayonier’s total shareholder return
(“TSR”) performance for the Performance Period of July 1, 2014 through December
31, 2016, as compared to the TSR performance of the designated peer group
companies for the same period. There will be no payout if results fall below the
30th percentile performance threshold.
•
TSR is defined as stock price appreciation plus the reinvestment of dividends on
a quarterly basis. For purposes of performance measurement, TSR shall be the
final reported figure as may be adjusted by the Committee for unusual items to
avoid distortion in the operation of the Program.



•
TSR over the performance period will be calculated by measuring the value of a
hypothetical $100 investment in Rayonier shares as compared to an equal
investment in each of the peer group companies.



•
TSR calculations of stock price appreciation will be the average of the closing
prices of Rayonier common shares and that of each of the peer group companies
for the first 20 trading dates and last 20 trading dates of the Performance
Period.

The final number of shares in an Award will be determined as follows:
•
The TSR performance of Rayonier and the peer group companies will be calculated
and Rayonier’s relative performance, on a percentile basis, is determined.



•
The payout percentage of Target Award based on Rayonier’s percentile TSR
performance against the peer group companies will be calculated per the
following table:

Percentile Rank
Award (Expressed As Percent of Target Award)
80th and Above
200%
51st -79th
100%, plus 3.33% for each incremental percentile position over the
50th percentile
50th
100%
31st - 49th
30%, plus 3.5% for each incremental percentile position over the 30th percentile
30th
30%
Below 30th
0%



•
The payout percentage may not exceed 100% of target awards if Rayonier’s TSR for
the Performance Period is negative.



•
Payment, if any, is to be made in Rayonier Common Shares, and may be offset, to
the extent allowed under applicable regulations, by the number of shares equal
in value to the amount needed to cover associated tax liabilities.



•
Dividend equivalents and interest will be paid in cash on the number of Rayonier
Common Shares earned under the Program.

 
•
Dividends equivalents and interest will be calculated by taking the dividends
paid on one share of Rayonier Common Stock during the performance period times
the number of shares awarded at the end of the period. Interest on such
dividends will be earned at a rate equal to the prime rate as reported in the
Wall Street Journal, adjusted and compounded annually, from the date such cash
dividends were paid by the Company.



•
Awards will be valued on January 14 following the end of the performance period.
If January 14 falls on a non-trading day, awards will be valued on the next
trading day. Awards, including dividends and interest, will be distributed to
participants as soon as practicable following the valuation date.



•
Target awards will be prorated in cases of retirement, death, or disability in
accordance with Plan provisions.















--------------------------------------------------------------------------------




2014 Performance Share Award Program - Peer Group
(July 1, 2014 - December 31, 2016)






Custom Peer Group (Weighted 50%)


•
Catchmark Timber Trust

•
Deltic Timber

•
Forestar

•
Potlatch Corporation

•
Plum Creek

•
Pope Resources

•
St. Joe Company

•
Weyerhaeuser



Companies that comprise the S&P Midcap 400 Index (Weighted 25%)


Companies that comprise the S&P Midcap 400 REIT Index (Weighted 25%)










Human Resources
July 2014






